UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-6613



DEVON SUTHERLAND; DEMETRICE MURRAY; IRA WAYNE
MADISON,

                                             Plaintiffs - Appellants,

             and


UNITED STATES OF AMERICA,

                                              Intervenor - Plaintiff,

             versus


RONALD J. ANGELONE; GENE M. JOHNSON; BARBARA
J. WHEELER; G. K. WASHINGTON; L. T. EDMONDS;
B. BOOKER; N. LINAMEN; CHARLES DAVIS; KEITH
DAVIS; DAVID A. GARRAGHTY; R. A. YOUNG; S. T.
AVENT; JOHN TAYLOR; BRAXTON; R. S. JACKSON;
J. KEELING; JARVIS; K. A. POLINSKY; CLARENCE
A. HOLLAR; JOHN DOES; D. J. ARMSTRONG; DUNCAN
MILLS,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:02-cv-00477-JCT)


Submitted:    March 9, 2007                  Decided:   April 11, 2007


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Devon Sutherland; Demetrice Murray; Ira Wayne Madison, Appellants
Pro Se.   Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Devon Sutherland, Demetrice Murray, and Ira Wayne Madison

appeal from the district court’s order granting summary judgment to

the defendant prison officials in their 42 U.S.C. § 1983 (2000)

action challenging the validity and enforcement of the prison’s

grooming policy. We deny Sutherland’s motion to place this case in

abeyance pending a decision by this court in an appeal raising

similar claims and deny his motion for default.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.        Sutherland v.

Angelone, No. 7:02-cv-00477-JCT (W.D. Va. Mar. 21, 2006).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -